327 F.2d 496
Roy Franklin TART, Appellant,v.Braswell SMITH, Luby Edwards and Keith Williams (Review Committee), Appellees.
No. 9231.
United States Court of Appeals Fourth Circuit.
Argued January 22, 1964.
Decided January 24, 1964.

Elam Reamuel Temple, Smithfield, N. C., for appellant.
Terence N. Doyle, Atty. Dept. of Justice (Robert H. Cowen, U. S. Atty., and Alton T. Cummings, Asst. U. S. Atty., on brief), for appellees.
Before HAYNSWORTH, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
In this action against the members of the Local Review Committee, a tobacco farmer undertook to contest his allotment for 1963 and the validity of certain penalties which had been imposed upon him in previous years for violations of statutes and regulations governing the planting and marketing of tobacco. The differences between the parties have nothing to do with the determination of the 1963 quota, but center instead around the use of this land in 1938, which influenced the determination of the quota in prior years and the imposition of penalties for violations in 1960 and 1961.


2
These questions are not open for judicial review in collateral proceedings. The evidence appears to amply support the fact findings of the Committee, but, since they relate entirely to years long since closed, they are not subject to judicial review. McDougald v. Local Review Committee, D.C.E.D.N.C., 149 F. Supp. 402; United States v. Stangland, 7 Cir., 242 F.2d 843.


3
Affirmed.